Citation Nr: 1528718	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-14 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.   Entitlement to service connection for a disorder manifested by blood in the urine.

4.  Entitlement to service connection for a disorder manifested by groin pain

5.  Entitlement to service connection for a lung disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to an initial disability rating in excess of 10 percent as of February 9, 2010 and 40 percent as of February 9, 2010 for service-connected lumbar strain with degenerative disc disease.

8.  Entitlement to an initial compensable disability rating for tension headaches.
ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1978.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in December 2009 and December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for PTSD, a disorder manifested by blood in urine, disorder manifested by groin pain, a lung disorder, and right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise with respect to whether the Veteran has a current diagnosis of neuropathy of the bilateral feet that is caused by his service-connected lumbar sprain with degenerative disc disease 

2.  The evidence of record shows that prior to February 9, 2010 the Veteran's service-connected lumbar sprain with degenerative disc disease was manifested by flexion limited to 90 degrees with consideration of additional loss due to pain, repetitive use and flare-ups with no evidence of abnormal gait, abnormal spinal contour, favorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with physician prescribed bed rest.

3.  The preponderance of the evidence reveals that as of February 9, 2010, the Veteran's service-connected lumbar sprain with degenerative disc disease was not manifested by unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of six weeks during a twelve month period.

4.  The evidence of record shows that the Veteran's service-connected tension headaches more closely approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability throughout the entire appeals period. 


CONCLUSIONS OF LAW

1.  Neuropathy of the bilateral feet is caused by his service-connected lumbar strain with degenerative disc disease.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for an initial disability rating in excess of 10 percent prior to February 9, 2010 and in excess of 40 percent as of February 9, 2010 for service-connected lumbar strain with degenerative disc disease have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).

3.  The criteria for an initial 50 percent disability rating for tension headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.124a, Diagnostic Code 8100 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the Veteran's service connection claim for a foot disorder, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With respect to the Veteran's increased rating claims for his service-connected back disability and tension headaches, he is appealing the initial rating assigned to these disabilities.  The December 2009 and December 2011 rating decisions granted the Veteran's service connection claims and therefore, such claims are now substantiated.  His filing of a notice of disagreement as to the initial ratings assigned in these determinations do not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the Veteran's appeal as to the initial rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2014). 

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The March 2010 statement of the cases, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating disabilities of the spine and headaches and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Accordingly, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disabilities on appeal.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, VA treatment records, VA examinations dated in September 2009, April 2010 and September 2010, private treatment records and lay statements by the Veteran.

The VA examination reports reflect that the examiners obtained an oral history and an evaluation of the Veteran with respect to symptoms of headaches and a spine disability.  The examiners documented in detail the claimed symptoms and the results of the examinations.  The Board notes that the April 2010 VA examiner did not review the Veteran's claims file as part of the examination.  When analyzing a claim for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted and the claims file does not show that the evidence in the claims file would have affected the observations of the examiner.  See Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003) (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  Thus, the Board finds the VA examinations are adequate for rating purposes. 

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained. The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis for Service Connection Claims 

The Veteran contends that he has a bilateral foot disorder related to active military service.  Specifically, he asserts that he has a bilateral foot disorder that had its onset in service and/or is secondary to his service-connected back disability.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (West 2014).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).
	
In this case, a private treatment record dated in October 2010 shows that the Veteran's podiatrist diagnosed him with neuropathy of the feet.  The treatment record documented that he explained to the Veteran that the neuropathy was coming from his back and not his feet.  In contrast, a VA examiner in September 2009 determined that there was no evidence of radiculopathy.  Motor and sensory nerves were normal, but he had difficulty evaluating reflexes.   VA examination reports dated in April 2010 and September 2010 show that the evaluation of the lumbosacral spine revealed no sensory deficits from L1-L5 or S1.  There was no lumbosacral motor weakness.  Bilateral lower extremity reflexes were normal.  The examiners also determined that there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to the negative medical opinions over the positive medical opinion with respect to the issue of whether the Veteran has a current diagnosis of neuropathy related to his service-connected back disability.  Thus, the record contains an approximate balance of positive and negative evidence and the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for neuropathy of the bilateral feet is warranted. 

III.  Criteria and Analysis for Increase Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2014).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Strain with Degenerative Disc Disease 

The Veteran is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014) for his service-connected lumbar strain with degenerative disc disease.  Under Diagnostic Code 5242 (degenerative arthritis of the spine), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned under Diagnostic Code 5242 for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   Forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (1), appending the diagnostic code, also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the pendency of this appeal, the RO increased the disability rating assigned to the Veteran's lumbar strain with degenerative joint disease from 10 percent to 40 percent under Diagnostic Code 5242, effective February 9, 2010.  The Board has considered whether the Veteran is entitled to a higher disability rating under the assigned stages of this appeal.  Additionally, the Board has considered whether additional staging is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  For reasons discussed in more detail below, the Board finds that the stages created by the RO are appropriate in light of the evidence of record and that there is no competent evidence that the Veteran's service-connected disability underwent further increases in severity during this appeal sufficient to warrant additional staged ratings.

Prior to February 9, 2010

The Board finds that the evidence of record shows that prior to February 9, 2010 forward flexion of the thoracolumbar spine was not limited to 60 degrees or less and the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  Specifically, the VA examiner in September 2009 observed that the Veteran's initial flexion was from zero to 90 degrees with pain at 90 degrees.  Extension was from zero to 30 degrees with pain at 30 degrees.  Right lateral flexion left lateral flexion, right rotation and left rotation were all zero to 30 degrees with pain beginning at 30 degrees.  Repetitive use of the low back was possible and that it caused pain fatigue, weakness, lack of endurance, but not incoordination. Nonetheless, the examiner determined that there was no additional limitation of degrees with each movement after repetitive motion.  Inspection of the spine revealed position of the head to be normal.  There was symmetry in appearance and symmetry in spinal motion.  The curves of the spine were maintained.  The evidence of record also did not show that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour.  The examiner documented that there was no evidence of ankylosis.  Therefore, the Veteran is not entitled to an evaluation higher than 10 percent under the General Rating Formula for Diseases and Injuries of the Spine prior to February 9, 2010. 

As indicated above, Note (1) accompanying Diagnostic Code 5242 provides that neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  As discussed above, the Board has granted service connection for neuropathy of the bilateral feet as secondary to his service-connected back.  The Board will consider whether the Veteran should receive a separate rating for any other objective neurological abnormalities associated with the Veteran's service-connected lumbar strain with degenerative disc disease.   The medical evidence of record shows that the Veteran denied bowel problems or erectile dysfunction.  He reported that he voids all the time and he has to get up at night.  He denied incontinence.  The examiner determined that the Veteran did not have any bladder dysfunction other than frequency.  Accordingly, the evidence prior to February 9, 2010 does not show any evidence of additional neurological abnormalities due to the Veteran's low back disability.

Spine conditions may also be rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS). The criteria for IVDS rates the disability according to the number of "incapacitating episodes" suffered per year.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  A 20 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months and a 40 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1).  In this case, the evidence of record shows that the Veteran does not have IVDS.  See September 2009 VA examination.  The Veteran's medical records also do not reveal that he had any incapacitating episodes that required physician prescribed bed rest.  

In sum, no arguably applicable diagnostic code would result in a higher rating for the Veteran's disability for the reasons discussed in detail above for this time period.
	
As of February 9, 2010

The evidence of record shows that the Veteran does not have unfavorable ankylosis of the lumbar spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and the ankylosis results in one or more stated conditions.  See 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  The April 2010 and September 2010 VA examinations reflect that the Veteran had some range of motion of the thoracolumbar spine even with consideration of pain on motion, any additional limitation of movement after repetitive use or functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  The VA examiners determined that there was no ankylosis of the spine.  The Board has also considered the lay evidence from the Veteran, regarding his back disability; however, none of that evidence indicates that his symptoms manifest in ankylosis of the spine.  Accordingly, the evidence of record does not more closely approximate unfavorable ankylosis of the thoracolumbar spine or the entire spine.  

The Board has considered whether the Veteran is entitled to a higher disability rating under other Diagnostic Codes.  Under Diagnostic Code 5243, for Intervertebral Disc Syndrome (IVDS), if IVDS results in incapacitating episodes having a total duration of at least six weeks during the past twelve months a 60 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran reported to the VA examiner in April 2010 that he was hospitalized for back pain in 2010.  He also asserted that he was incapacitating for 12 days in October 2009.  The Veteran did not know the name of the physician who recommended bed rest.  Nonetheless, the evidence of record shows that the Veteran did not have at least six weeks of incapacitating episodes with physician prescribed bed rest during a twelve month period as described in the regulations.  See id. at Note (1).  Thus, the Veteran is not entitled to a higher disability rating under Diagnostic Code 5243. 

The Board has determined whether additional staged ratings are appropriate.  The evidence shows that the Veteran's symptoms of lumbar strain with degenerative disc disease have not fluctuated materially during the course of this appeal as to warrant any additional increased or staged rating.  As such, further staged ratings are not warranted.  

With respect to whether the Veteran should receive a separate rating for objective neurological abnormalities, as discussed above, the Board has granted service connection for neuropathy of the foot as secondary to his service-connected back disability.  Thus, the Board will consider whether the Veteran should receive a separate rating for any other objective neurological abnormalities associated with the Veteran's service-connected lumbar spine with degenerative disc disease.  The April 2010 and September 2010 VA examinations reflect that the Veteran denied having any bowel, bladder or erectile problems related to his spine disability.  Furthermore, there is no medical evidence of any other neurological disability related to the Veteran's service-connected lumbar spine disability.  Thus, the Veteran is not entitled to a separate disability rating for bowel impairment, bladder impairment or any other neurological disability.  

In sum, the schedular criteria for spine disorders does not result in a higher rating for the Veteran's lumbar strain with degenerative disc disease of the lumbar spine for the reasons discussed in detail above.  Here, there is no reasonable doubt that could be resolved in his favor.  The Board has considered all potentially applicable diagnostic codes and finds no alternative code that would warrant a higher rating.  Thus, the Board finds that the preponderance of the evidence shows that the Veteran is not entitled to a disability rating in excess of 10 percent prior to February 9, 2010 and in excess of 40 percent as of February 9, 2010.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected lumbar strain with degenerative disc disease is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's back disability with the established criteria found in the rating schedule for degenerative arthritis of the spine shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this regard, the regulations specifically address the functional impact of the Veteran's low back pain and reduced range of motion. The evidence does not indicate that his lumbar strain with degenerative disc disease has caused marked interference with his employment that is not already contemplated in the rating schedule.  Furthermore, the medical record does not show that the Veteran's service-connected back disability has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

Tension Headaches

The Veteran's tension headaches are currently evaluated as noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for migraine headaches.  Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

VA regulations do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  

Based on the evidence of record, the Board finds that the Veteran's tension headaches most closely approximate a 50 percent disability rating for the entire appeal period.  In this regard, the Veteran was provided with a VA examination for his headaches in September 2010.  The Veteran reported that he experienced headaches on average one time per day lasting approximately one hour.  He described the headache as pain in the forehead above his eyes.  He also experienced blurry vision and nausea as symptoms of his headache.  These symptoms would occur constantly when he was experiencing his headache.  When the headaches occur, he had to stay in bed and he could not do anything.  The overall functional impairment was that the Veteran was unable to think clearly and he had blurry vision during his headaches.  His headaches were treated with Hydrocodone and Acetaminophen.  As the Veteran's headaches required the Veteran to lie down or stay in bed, he was unable to do anything while he had these headaches and he was unable to think clearly, the Board concludes that his headaches are prostrating.  Furthermore, it appears that the September 2010 VA examiner indicated that the Veteran had prostrating headaches.  The RO requested clarification from the examiner.  In response to the request to indicate if the attacks are prostrating and how often, the examiner responded that the Veteran has one per day lasting one hour.  It is reasonable to infer from this response that the examiner thought that the Veteran experienced one prostrating attack a day for one hour.  The evidence also shows that the prostrating headaches are frequent and prolonged as they occur daily lasting one hour.  Lastly, the Board finds that the daily prostrating attacks that result in lying down for one hour a day would have a significant impact on most types of employment.  In light of the foregoing, the Board concludes that the Veteran's tension headaches more closely approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability throughout the entire appeals period.

The Veteran is currently in receipt of the maximum disability evaluation available for his disability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board has carefully reviewed the rating schedule and finds no other Diagnostic Code that would provide a basis to grant a higher evaluation for this disorder given the nature and location of his disability.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  In essence, the Veteran currently has the highest possible schedular rating provided for tension headaches.  

Regarding whether the claim should be referred for extraschedular consideration, the discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected tension headaches.  The Veteran's headache disability is manifested by daily headaches, resulting in severe economic inadaptability.  The rating criteria contemplate this level of impairment; hence, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).   


ORDER

Entitlement to service connection for neuropathy of the feet is granted.

Entitlement to an initial disability rating in excess of 10 percent prior to February 8, 2010 and in excess of 40 percent as of February 8, 2010 for service-connected lumbar strain with degenerative disc disease is denied.

Entitlement to an initial 50 percent disability rating for tension headaches is granted.


REMAND

Regarding the Veteran's service connection claim for a psychiatric disorder to include depression and PTSD, the Board observes that the Veteran's claimed in-service stressors are based on personal assault.  Specifically, the Veteran asserted that he and a fellow service member were attacked and robbed on their way home from a bar while he was stationed at Lackland Air Force Base in 1974.  He stated that had to testify at a trial against the men.  There are special development procedures that pertain to the processing of claims of entitlement to service connection for PTSD based on personal assault. VA has special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999) (citing VA Adjudication Procedural Manual M21-1, Part III, paragraph 5.14(c)). 

In this case, VA failed to comply with the specialized notice requirements of 38 C.F.R. § 3.304(f)(5), which provides that when a post-traumatic stress disorder claim is based on in-service personal assault VA must advise the claimant of alternative sources of evidence for proving the occurrence of personal assault before denying the claim.  The Board notes that under 38 C.F.R. § 3.304(f)(5) if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the sources. Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  Id.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  On remand, a notice letter should be sent to the Veteran explaining the evidence necessary to corroborate the alleged stressors during service to support his claim for PTSD due to personal assault pursuant to 38 C.F.R. § 3.304(f). 

With respect to the Veteran's service connection claim for a lung disorder, the Veteran was not provided with a VA examination.  The evidence reflects that the Veteran has a current diagnosis of chronic bronchitis.  There is evidence of treatment for chest pain in service.  See service treatment records dated in December 1977 and August 1978.  An April 1978 report of medical history as part of the Veteran's separation examination shows that he reported experiencing pain and/or pressure in his chest.  He was also diagnosed with laryngotracheobronchitis in August 1978.  A December 1984 private treatment record documents that the Veteran reported he experienced chest pain in 1977 and the pain has been off and on since approximately 1981.  Furthermore, the Veteran contends that he has had recurrent respiratory problems since active military service.  In light of the foregoing, the Veteran should be provided with a VA examination and opinion.  

Regarding the Veteran's service connection claims for disabilities manifested by groin pain and blood in urine, it appears that the symptoms of groin pain and blood in the urine may be related to the same disorder.  The Veteran was provided with a VA examination in September 2009 with respect to his groin.  The VA examiner attributed his groin pain to hernia and urinary tract infections.  A December 2009 private treatment record shows that the Veteran complained of chronic groin pain and he had a questionable hepatic lesion.  In December 2009, the Veteran was treated for ureteral stone.  An April 2011 private treatment record reflects that the Veteran had a lesion on his prostate.  A May 1976 service treatment record documents that the Veteran was diagnosed with left inguinal adenitis secondary to a urinary tract infection.  The examiner did not provide an opinion on whether the Veteran's hernia, urinary tract infections or any other disability related to the groin pain was related to active military service.  Furthermore, the Veteran was not provided with a VA examination for his service-connection claim for blood in urine.  Thus, the Veteran should be provided with a VA examination and opinion.

Concerning the Veteran's service connection claim for a right knee disorder, he was provided with a VA examination in September 2010.  The examiner determined that the Veteran's current right knee disorder is less likely secondary to degenerative disc disease of the lumbar spine.  The examiner explained that the only documented right knee condition was on history taken from a hospital admission for groin pain in January 2010 and there is no chronic knee pain documented in the post discharge medical record.  The Board finds that this opinion was based on inaccurate facts, as the claims file contains other medical records that document treatment for the Veteran's right knee starting in 1994.  Thus, the Veteran should be provided with another VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an appropriate stressor development letter with respect to the Veteran's claimed in-service personal assault.  The Veteran should be notified that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(5).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(5) must be included in the notification to the Veteran.  The Veteran should be requested to provide further detail concerning the claimed incident(s) to allow corroboration of the claimed incident(s).  In addition, Veteran should be asked to provide lay statements from anyone he may have told about the incidents around the time the alleged stressors occurred and any police reports or court documents available with respect to the alleged incident. 

2. Schedule the Veteran for a VA examination regarding the Veteran's service connection claim for a lung disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's chronic bronchitis or any other lung disorder found on examination at least as likely as not (i.e., a fifty percent or greater probability) had its onset in service or is otherwise related to the Veteran's active military service to include any symptoms and diagnoses shown in service. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner is requested to discuss the December 1977 and August 1978 service treatment records where he complained of chest pain, the April 1978 report of medical history where he reported experiencing pain and/or pressure in his chest and a December 1984 private treatment record.  The examiner should also address the Veteran's statements of recurrent respiratory problems since discharge from military service.

3. Schedule the Veteran for a VA examination regarding the Veteran's service connection claims for a disability or disabilities manifested by groin pain and blood in the urine.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's hernia, urinary tract infections, ureteral stone, hepatic lesion, lesion of the prostate and any other current disorder manifested by groin pain and/or blood in the urine found on examination at least as likely as not (i.e., a fifty percent or greater probability) had its onset in service or is otherwise related to the Veteran's active military service to include the documented in-service urinary tract infection and any symptoms or diagnoses shown in service. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner should address the Veteran's statements of recurrent symptoms since discharge from military service.

4. Schedule the Veteran for a VA examination to evaluate his service connection claim for a right knee disability.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's right knee disorder is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated (chronically worsened) by the Veteran's service-connected back disability. 

The examiner should provide a complete explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.

5. Upon completion of the foregoing, readjudicate the Veteran's remaining claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


